Citation Nr: 0605358	
Decision Date: 02/24/06    Archive Date: 03/01/06	

DOCKET NO.  04-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio





THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed due to herbicide exposure.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
prostate cancer.  During the pendency of this appeal, it is 
noted that the veteran had a Veterans Service Organization as 
representative, but this representative revoked their power 
of attorney for the veteran via written memorandum in January 
2006.  The case is now ready for appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Prostate cancer is first shown to have been clinically 
diagnosed in 2002, some 30 years after the veteran was 
separated from service, and no competent evidence shows or 
suggests that prostate cancer was attributable to any 
incident, injury or disease of active military service, 
including exposure to herbicide agents (Agent Orange).

3.  The veteran is shown to have physically served his four-
year enlistment within the continental United States, except 
for a four-month temporary duty assignment (TDY) in Brazil, 
and there is no known documented use of herbicide agents at 
any of the veteran's service locations.  




CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in March 2003, 
prior to the issuance of the initial adverse rating decision 
in May 2003.  This notification informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were already on 
file.  The RO requested and collected the veteran's service 
personnel records.  The RO requested that the National 
Personnel Records Center (NPRC) make a special search for any 
documents or other evidence which might indicate that the 
veteran had been exposed to herbicide agents, and 
subsequently received a negative reply from NPRC.  The 
veteran submitted copies of his private medical records 
documenting diagnosis and treatment of prostate cancer.  The 
veteran was informed of the laws and regulations implementing 
VCAA and governing the adjudication of his service connection 
claim for prostate cancer both on a direct basis and on a 
presumptive basis as attributable to herbicide exposure.  The 
veteran has been provided clear reasons and bases why this 
claim has been denied during the pendency of this appeal.  
The Board finds that VCAA is satisfied in this case.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases, including prostate 
cancer, which are attributable to herbicide (Agent Orange) 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A veteran will be presumed to have been exposed to 
Agent Orange if he had active military service in the 
Republic of Vietnam from January 1962 through May 1975.  
38 U.S.C.A. § 1116(a)(1)(A).  The presumption of Agent Orange 
exposure for service in Vietnam during the specified dates 
may be rebutted by affirmative evidence to the contrary.  
However, if a veteran served in Vietnam during the Vietnam 
Era, exposure to Agent Orange will be presumed; and if the 
veteran later develops a disease listed as associated with 
Agent Orange exposure, service incurrence may be presumed.  

Notwithstanding the foregoing rules regarding presumptive 
service connection, the United States Court of Appeals for 
the Federal Circuit has determined that these presumptive 
provisions do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis:  The evidence on file, including the service 
medical records and records from soon after service, do not 
show, and the veteran does not argue, that he incurred or 
aggravated prostate cancer at any time during military 
service from 1968 to 1972.  

The veteran has written that he was first diagnosed with 
prostate cancer in 1997, but the private medical records 
submitted by the veteran tend to show an initial diagnosis by 
needle biopsy in 2002.  This was some 30 years after the 
veteran was separated from service.  

In advancing his claim, the veteran has submitted multiple 
written statements indicating that he served in the United 
States Air Force as a multi-engine jet mechanic at Forbes Air 
Force Base (AFB), Kansas, and that he served a four-month TDY 
on active duty in Brazil in support of Air Force mapping or 
other reconnaissance missions in association with a 
specialized KC-135 aircraft.  These statements are entirely 
corroborated by the veteran's service personnel records.  

The veteran has also written that he assisted in loading and 
unloading aircraft bound for and returning from Vietnam, and 
that he may have been exposed to herbicide agents in the 
performance of such duties.  The veteran has also written 
that, while stationed on a four-month TDY in South America, 
he believes that herbicide agents were used in association 
with the mission of clearing certain sites in the jungles of 
Brazil and perhaps elsewhere in South America and that he may 
have had herbicide exposure from such activities.

A review of the veteran's claims folder and of the available 
research materials available to VA regarding the use of Agent 
Orange herbicide includes no indication of their use in South 
America or Brazil at any time, including the veteran's four-
month TDY there from December 1969 to April 1970.  
Additionally, there is no record of herbicide exposure from 
loading or unloading aircraft at Forbes AFB, Kansas.  The 
available materials on the worldwide use of Agent Orange 
herbicide mostly include the Republic of Vietnam and Korea, 
but there are various other locations where exposures may 
have occurred, but the comprehensive listings available do 
not include Forbes Air Force Base, Kansas, or any location in 
South American at any time.  

There is certainly no question that prostate cancer was 
neither incurred nor aggravated during active military 
service.  The veteran argues that the remote onset of his 
prostate cancer may indeed be attributable to herbicide agent 
exposure either while loading or unloading aircraft bound for 
or returning from Vietnam, or during a four-month TDY 
assignment to South America.  There is simply a complete 
absence of any objective evidence which shows or suggests 
that the veteran was exposed to herbicide agents at any time 
during his military service, at Forbes AFB, Kansas, or in 
Brazil.  

There is no question that the veteran did not have active 
military service in Vietnam or Korea.  The veteran's DD Form-
214 specifically notes that the veteran did not serve in 
either of those locations, and no such service is documented 
in the service personnel records.  In the absence of any 
evidence that the veteran had active service in a location 
where Agent Orange is known to have been used, service 
connection for prostate cancer may not be granted on a 
presumptive basis in accordance with the governing laws and 
regulations.  In the absence of any objective evidence that 
the veteran had actual exposure to Agent Orange at any 
time during service, and in the absence of the required 
clinical opinion that such exposure actually caused his 
particular episode of prostate cancer, service connection for 
prostate cancer on a direct basis is not warranted. 


ORDER

Entitlement to service connection for prostate cancer, 
claimed as attributable to herbicide exposure is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


